He was indicted for murder in the county of Essex, and outlawed thereupon; the outlawry was certified here. But the certificate was erroneous, for the exactus is ad comitat. without saying meum. The King's attorney now came in court, and showed that the King had seized his lands, and to assure the estate to the King, and prevent the reversal of the outlawry, he prayed that the court would award a certiorari to the coroners to certify where exactus fuit, ad comitat., etc., and so that on their return the matter might be amended. There was a precedent in the time of E., 4., where one Stanly was indicted, and his name was written in some places Stanely.
And a certiorari was awarded. Palm., 480.